UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     JOHN PAUL JONES, III,                           DOCKET NUMBERS
                  Appellant,                         DE-3330-14-0429-I-1
                                                     DE-3330-14-0428-I-1
                  v.                                 DE-3330-14-0453-I-1
                                                     DE-3330-14-0525-I-1
     DEPARTMENT OF HEALTH AND
       HUMAN SERVICES,
                 Agency.
                                                     DATE: April 15, 2015


             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           John Paul Jones, III, Albuquerque, New Mexico, pro se.

           Melinda V. McKinnon, Esquire, and Robert E. Nerthling, II, Esquire,
            Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action under the Veterans Employment
     Opportunities Act of 1998 (VEOA). Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.              5 C.F.R.
     § 1201.113(b).
¶2        Between April and May of 2014, the agency sought applicants for four
     distinct Public Health Advisor positions within the Centers for Disease Control
     and Prevention (CDC) under delegated examining (DE) announcements HHS-
     CDC-D3-14-1094636 (DE-36), HHS-CDC-D4-14-1108801 (DE-01), HHS-CDC-
     D1-14-1092777 (DE-77), and HHS-CDC-D3-14-1109123 (DE-23).                See MSPB
     Docket No. DE-3330-14-0429-I-1, Initial Appeal File (0429 IAF), Tab 13
     at 99-103 (DE-36 job posting), 173-78 (DE-01 job posting), 246-51 (DE-77 job
     posting), 318-23 (DE-23 job posting).          Concurrently, the agency sought
     applicants through separate merit promotion (MP) announcements for those same
     Public Health Advisor positions. See id. at 99, 173, 246, 318 (DE announcements
     noting the concurrent MP announcements and warning that applicants must apply
     to each separately to be considered for both).        The appellant submitted an
     application, along with documentation of his veterans’ preference, for each of the
     four DE announcements.        Id. at 67-97 (DE-36 submission), 140-71 (DE-01
     submission),     213-44   (DE-77   submission),   285-316    (DE-23     submission).
                                                                                               3

     However, it is undisputed that the appellant did not apply for any of the
     concurrent MP announcements.
¶3         The agency concluded that the appellant lacked the requisite specialized
     experience for any of the four Public Health Advisor positions. 2 Id. at 29, 37
     (DE-36 determination), 114, 123 (DE-01 determination), 188-89, 195 (DE-77
     determination), 261-62 (DE-23 determination). It then selected candidates for at
     least three of the four MP announcements, without selecting any candidates from
     the DE announcements. See id. at 29, 116-17, 189, 263.
¶4         After being denied relief from the Department of Labor, the appellant filed
     separate Board appeals alleging that the agency acted improperly when it
     processed his applications and found him not qualified for each of the Public
     Health Advisor vacancies.         MSPB Docket No. DE-3330-14-0428-I-1, Initial
     Appeal File, Tab 1 (appeal of DE-36); 0429 IAF, Tab 1 (appeal of DE-01); MSPB
     Docket No. DE-3330-14-0453-I-1, Initial Appeal File, Tab 1 (appeal of DE-77);
     MSPB Docket No. DE-3330-14-0525-I-1, Initial Appeal File (0525 IAF), Tab 1
     (appeal of DE-23). The administrative judge joined them for adjudication. See
     0429 IAF, Tab 8 at 1; 0525 IAF, Tab 3 at 1.
¶5         The administrative judge found that the Board has jurisdiction over the
     matter pursuant to 5 U.S.C. § 3330a but denied the appellant’s request for
     corrective action based on the written record. 0429 IAF, Tab 21, Initial Decision
     (ID) at 2.   The appellant has filed a petition for review.          Petition for Review
     (PFR) File, Tab 1. The agency has filed a response. PFR File, Tab 3.
¶6         The appellant seems to argue that the administrative judge erred in finding
     that the agency did not violate any of his veterans’ preference rights when it

     2
       For the DE-77 and DE-23 announcements, the agency’s initial form notices contained
     conflicting reports regarding the appellant’s eligibility for the positions. See id. at 195,
     197 (DE-77 notices), 265, 267 (DE-23 notices). However, the agency submitted sworn
     statements confirm ing that the appellant was deemed not qualified for either. I d.
     at 188-89 (S.S. declaration regard ing DE-77), 261-62 (R.J. declaration regarding
     DE-23).
                                                                                                4

     determined that he was not qualified for the Public Health Advisor positions.
     PFR File, Tab 1 at 8-13. He also asserts that the administrative judge erred in
     deciding his appeal on the written record, without granting his request for a
     hearing. Id. at 7-11. We find no merit to either argument. 3
¶7         To be entitled to relief under VEOA, the appellant must prove by
     preponderant evidence that the agency’s action violated one or more of his
     statutory or regulatory veterans’ preference rights in its selection process. Graves
     v. Department of Veterans Affairs, 114 M.S.P.R. 209, ¶ 10 (2010).                          A
     preponderance of the evidence is that degree of relevant evidence that a
     reasonable person, considering the record as a whole, would accept as sufficient
     to find that a contested fact is more likely to be true than untrue.               5 C.F.R.
     § 1201.4(q). The administrative judge found that the appellant failed to meet that
     burden, and we agree.
¶8         Preference-eligible veterans applying for federal employment have the right
     “to credit for all experience material to the position for which examined,
     including    experience     gained    in   religious,    civic   welfare,    service,    and
     organizational     activities,   regardless     of   whether”      such     experience     is


     3
        The appellant’s petition includes several additional assertions that do not provide a
     basis to disturb the initial decision. For example, the appellant generally criticizes the
     agency for not hiring him for any one of at least 37 other positions for which he
     applied; for expending significant legal fees defending against his various appeals; for
     its rate of veteran hiring; and for its response to recent events, such as natural disasters.
     PFR File, Tab 1 at 15-17. None of these assertions warrant further review in this, h is
     appeal of the agency’s determination that he was not qualified for these specific Public
     Health Advisor vacancies.
     The appellant also argues that the administrative judge erred in dismissing h is claim
     that he was entitled to “priority placement” in the selection process. I d. at 11-12.
     However, he failed to identify, and we are aware of no evidence, in the record reflecting
     any such entitlement. See Weaver v. Department of the Navy, 2 M.S.P.R. 129, 133
     (1980) (before the Board will undertake the burden of a complete review of the record,
     a petitioning party must explain why a challen ged factual determ ination is incorrect,
     and identify specific evidence in record wh ich demonstrates the error).
                                                                                         5

      unpaid.   5 U.S.C. § 3311(2); 5 C.F.R. § 302.302(d).         However, it would be
      inconsistent with the Board’s role under VEOA to engage in a fact-based review
      of how an agency weighed and assessed a preference eligible’s experiences in
      making its hiring decisions and determinations about the preference eligible’s
      qualifications   for    a   position.    Miller   v.   Federal   Deposit   Insurance
      Corporation, 121 M.S.P.R. 88, ¶ 12 (2014).         Therefore, while the Board will
      determine whether the hiring agency improperly omitted, overlooked, or excluded
      a portion of the appellant’s experiences or work history in assessing his
      qualifications for the vacancy, the Board will not reevaluate the weight the
      agency accorded those experiences in reaching its decision that the appellant was
      not qualified for a given position. Id. (citing Kirkendall v. Department of the
      Army, 573 F.3d 1318, 1324 (Fed. Cir. 2009)).
¶9         Below, the administrative judge found that the agency credited the appellant
      with all of his valuable experience material to each of the Public Health Advisor
      positions at issue in determining that he was not qualified. ID at 7-10. We agree.
¶10        The DE-36 posting corresponded to a GS-13 position serving as the
      officer-in-charge at a CDC quarantine station.         0429 IAF, Tab 13 at 99-111
      (DE-36 posting and position description). After considering all the experience
      listed in the appellant’s application, the agency concluded that he was not
      qualified because he lacked experience involving preparedness and emergency
      response detection and prevention of infectious diseases.         Id. at 29 (sworn
      declaration of J.W.).
¶11        The DE-01 posting corresponded to a GS-15 position serving as the
      principal leader of a unit overseeing policy and communications; multilateral
      partnerships; public-private partnerships; and external relations with Congress,
      other agencies, and key partners.       Id. at 173-85 (DE-01 posting and position
      description).    After considering all the experience listed in the appellant’s
      application, the agency concluded that he was not qualified because he lacked
      experience directly related to the position. Id. at 114 (sworn declaration of P.H.).
                                                                                         6

¶12        The DE-77 posting corresponded to a GS-15 position serving as the official
      CDC point of contact and authority for American Indian/Alaskan Native (AI/AN)
      communities.    Id. at 246-59 (DE-77 posting and position description).         After
      considering all the experience listed in the appellant’s application, the agency
      concluded that he was not qualified because he lacked experience providing
      advice in the development and administration of AI/AN communities.                Id.
      at 188-89 (sworn declaration of S.S.).
¶13        The DE-23 posting corresponded to a GS-14 position serving as a team
      lead, overseeing staff to develop, implement, monitor, and provide technical
      assistance for CDC immunization programs. Id. at 318-32 (DE-23 posting and
      position description).    After considering all the experience listed in the
      appellant’s application, the agency concluded that he was not qualified because
      he lacked experience in team management, planning, developing, organization,
      implementation, administration, and evaluation of public health programs.         Id.
      at 262 (sworn declaration of R.J.).
¶14        While the agency submitted sworn statements indicating that it considered
      all of his experience, the appellant presented no evidence to the contrary. The
      appellant has not identified any valuable experience or work history from his
      applications that the agency improperly omitted, overlooked, or excluded in
      assessing his qualifications. Cf. Kirkendall, 573 F.3d at 1324 (finding a veterans’
      preference violation where the agency “simply ignored” military documents
      reflecting relevant experience because it was not printed within the appellant’s
      application); Phillips v. Department of the Navy, 110 M.S.P.R. 184, ¶¶ 8, 12
      (2008) (remanding to determine whether the agency had considered the
      preference-eligible   appellant’s     documented   experience,   where   the   record
      suggested that the agency had instead relied solely on his being a GS-6 to
      conclude that he did not have the minimum qualifications for a GS-8 position).
      Therefore, we find no reason to disturb the administrative judge’s conclusion that
      the agency considered all of the appellant’s relevant experience before deeming
                                                                                         7

      him not qualified for any of the Public Health Advisor positions. See ID at 7-10.
      Accordingly, the appellant failed to meet his burden of proving that the agency
      violated his veterans’ preference rights.
¶15        Although the appellant requested a hearing in this matter, the Board has the
      authority to decide a VEOA appeal on the merits, without a hearing, where there
      is no genuine dispute of material fact and one party must prevail as a matter of
      law. Haasz v. Department of Veterans Affairs, 108 M.S.P.R. 349, ¶ 9 (2008). A
      factual dispute is “material” if, in light of the governing law, its resolution could
      affect the outcome. Redd v. U.S. Postal Service, 101 M.S.P.R. 182, ¶ 14 (2006).
      A factual dispute is “genuine” when there is sufficient evidence favoring the
      party seeking an evidentiary hearing for the administrative judge to rule in favor
      of that party should that party’s evidence be credited. Id.
¶16        The appellant has failed to identify any persuasive evidence that warranted
      a hearing. He instead argues that a hearing would have provided an opportunity
      to elicit testimony from the agency officials who submitted sworn declarations in
      this appeal, confirming that they considered all his experience in finding that he
      was not qualified for the vacancies.        PFR File, Tab 1 at 8-10.   The appellant
      suggests that these officials, in theory, could contradict their own sworn
      declarations if they testified at a hearing.        Id.   However, that unfounded
      speculation does not amount to a genuine factual dispute. Moreover, to the extent
      that he wished to question how those agency officials weighed his experience,
      such an inquiry is beyond the scope of this appeal, as explained above.
      Accordingly, we find no error in the administrative judge’s denial of the
      appellant’s hearing request.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                                                                  8

                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           9

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.